DETAILED ACTION
Claims 1-13, 21-22, 24-29 (which should be 21-28) are pending.  Claims 14-20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first layer of material in the second shape and stitched with the second layer of material (claims 1 and 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. All that is currently shown is that the hinge can change shape (Figs. 11-13).   It is never shown that the materials can be sewn or stitched together after this change in shape.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claims 24-29 objected to because of the following informalities:  There is no claim 23 listed and therefore each of claims 24-29 have the incorrect number.  While incorrect numbering as provided by Applicant is utilized in this rejection, the PTO-326 form utilizes the correct numbering.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 21, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly It is unclear how the materials are stitched together and with what stitching equipment when the first and second layers of material are aligned and located on a bed of needles.  Stitching equipment is described as equipment that may include a stitching head (para. 0035) and may be computer controlled or manually actuated equipment (para. 0038).  The structure of the stitching equipment is not explained sufficiently to enable one of ordinary skill in the art to be able to understand how to perform the method.  When the two layers are aligned, there is a needle extending through the two holes.  Then stitching equipment stitches these two layers together while there are needles extending through the same two holes.  The equipment required to accomplish this task is not a “standard” sewing machine, but some customized sewing machine.  How does the stitching equipment not collide with the alignment needle?  Where is the looper and bobbin located in the stitching equipment to avoid the alignment needles?  
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 28 recites that the stitch has a three-dimensional shape.  There is no support for this language in the specification, but rather the seam is described as three-dimensional.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “changing the shape of the bed of needles” in lines 6-7.  The claim recites that the bed of a needles are in an adjustable-shape fixture.  It appears as though the adjustable-shape fixture changes shape, rather than the bed of needles.  Are each of the needles adjustable, or is the fixture that holds the needles adjustable?
Claim 1 recites “stitching together the first layer of material and a second layer of material with second holes” in lines 9-11.  Are the layers stitched together with holes?  The examiner is interpreting this to mean that the second layer includes holes, and the first and second layer are stitched together. 
Claim 1 recites “while the first layer of material is in the second shape” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites that the fixture moves from a first to a second shape.  The shape of the fixture and the material are two different shapes.
Claim 1 recites “a first layer of material” a second layer of material” and “a strand of material”.  It is unclear if each of these “materials” are the same material.  It is further unclear what the purpose of the term “material” is in the claim.  A strand must always be made of something, so the term material just adds confusion to the claim.  Currently, it appears as though the strand may need to be the same “material” as the first and 
Claim 4 recites “the second shape is a rectangle”.  It is unclear if the claims is referring to the shape of the first layer of material, or of the adjustable-shape fixture. 
Claim 8 recites “knitting strands of material” in line 2.   Claim 1 already recites “a strand of material”.  Therefore it is unclear if the same material or same strand is utilized to form the first and second layer of material or if the claim merely attempts to recite that the first and second layer are knitted layers.
Claim 9 recites “a strand of material” in line 3, however, a strand of material is already recited in claim 1 such that it is unclear if the same strand of material is being utilized or a different strand of material.
Claim 21 recites “while the first layer of material is in the second shape” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites that the fixture moves from a first to a second shape.  The shape of the fixture and the material are two different shapes.
Claim 21 recites “a first layer of material” a second layer of material” and “a strand of material”.  It is unclear if each of these “materials” are the same material.  It is further unclear what the purpose of the term “material” is in the claim.  A strand must always be made of something, so the term material just adds confusion to the claim.  Currently, it appears as though the strand may need to be the same “material” as the first and second layer.  The examiner is interpreting the strand as any material and not necessarily the same as the first and second layer of material.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 24-28 (which should be 23-27) is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Van Bruggen et al. (US 20080196783).
Regarding claim 22, Van Bruggen describes a method of forming an item, comprising: positioning first and second layers of material so that first holes in a first signal path portion of the first layer of material overlap second holes in a second signal path portion of the second layer of material (see annotated Fig. 6 below); and stitching the first layer of material to the second layer of material with stitches formed from a conductive strand of material that passes through the first and second holes (conductive weft yarn 62, para. 0055) (see annotated Fig. 6 below).  

    PNG
    media_image1.png
    299
    728
    media_image1.png
    Greyscale

Regarding claim 24, the method of Van Bruggen includes the first layer of material is formed from a first fabric layer; the second layer of material is formed from a second fabric layer (each layer formed of yarn); and the conductive strand shorts the first signal path to the second signal path (extends between the paths and thus “shorts” the path inasmuch as claimed).  
Regarding claim 25, the method of Van Bruggen includes wherein the first layer of material is selected from the group consisting of: a fabric layer, a leather layer, and a polymer layer (polymer layer, para. 0040 describing nylon and polyester for non-conductive yarns).  
Regarding claim 26, the method of Van Bruggen includes wherein the first layer of material comprises a polymer layer and wherein the first signal path portion comprises a metal trace on the polymer layer (polymer layer, polyester, nylon, para. 0040, but conductive layer, which is located on the signal path portion, see Fig. 6 above, is copper/stainless steel, para. 0040).  
Regarding claim 27, the method of Van Bruggen includes wherein the stitching includes a polymer strand (silver plated polyamide, para. 0040).  

Claim(s) 22 and 29 (which should be 28) is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Olney (US 3646246).
Regarding claim 22, Olney describes a method of forming an item, comprising: positioning first and second layers (printed circuits 14 and 15) of material so that first holes in a first signal path portion of the first layer of material overlap second holes in a second signal path portion of the second layer of material (see annotated Fig. 6 below); and stitching the first layer of material to the second layer of material with stitches (stitched formed by the thread 28 and wire 34) formed from a conductive strand (insulated conductive wire 34) of material that passes through the first and second holes (the stitch, which is formed by 28 and 34 passed through both holes).  

    PNG
    media_image2.png
    357
    575
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include various textiles incorporating electronic circuits.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732